Title: To Thomas Jefferson from James Tilton, 30 June 1801
From: Tilton, James
To: Jefferson, Thomas


               
                  Sir,
                  Wilmington 30 June 1801.
               
               We discover it to be a double misfortune, that we have no republican representative, at the Court of the United States. We are not only liable to the misrepresentations of the federal faction; but are subject to the wiles and intrigues of selfish & insidious friends. At the instance; therefore, of a number of ingenuous republicans, Mr. Rodney is prevailed upon to make a visit to Washing: for the express purpose of representing the true interest of republicanism in Delaware. We have chosen him for this important duty, because we think him known and known to be irreproachable. A whig from his infancy, he has uniformly stood forth the advocate of the peoples cause; and is, at this day, Justly placed, at the head of the republican party. I am bold in making this declaration, from a wish that you may enquire into the truth of the allegation, and employ the result of your investigation, for the interest of Delaware.
               We have reason to think and are persuaded, that insidious attempts have been made to precipitate certain appointments, which, though wished and expected, may be timed to great advantage. The office of Marshall having expired, we suppose a new appointment must take place, without much delay; but all our disinterested politicians agree, that every appointment which can be deferred until after the first tuesday in october next, the day of our general elections will favour the choice of republican candidates. The reason of this must be obvious. It is plain too, that by a little delay, you will have it in your power to be perfectly satisfied who they are that beseige you, as mere selfish politicians, and who give you their opinion, as disinterested friends of the republican cause.
               The importance of the occasion, I hope, will plead my excuse for troubling you, in this manner. For every thing else, I refer you to Mr. Rodney:—and have the honor to be, with the greatest respect,
               Sir, your most obt. Servant,
               
                  
                     James Tilton
                  
               
            